In an action to recover damages for personal injuries, etc., the plaintiffs appeal from so much of an order of the Supreme Court, Rockland County (Sherwood, J.), dated January 6, 1997, as granted that branch of the motion of the defendant First Nationwide Bank which was for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
*612“ ‘[L] iability for a dangerous or defective condition on property is generally predicated upon ownership, occupancy, control or special use of the property * * * Where none is present, a party cannot be held liable for injuries caused by the dangerous or defective condition of the property’ ” (Turrisi v Ponderosa, Inc., 179 AD2d 956, 957, quoting Balsam v Delma Eng’g Corp., 139 AD2d 292, 296-297). We agree with the Supreme Court that the plaintiffs failed to demonstrate that the defendant First Nationwide Bank made a special use of the property upon which the injured plaintiff fell (see, Lobel v Rodco Petroleum Corp., 233 AD2d 369).
The plaintiffs’ remaining contentions are without merit.
Rosenblatt, J. P., Miller, Ritter and Copertino, JJ., concur.